Citation Nr: 0217715	
Decision Date: 12/09/02    Archive Date: 12/18/02	

DOCKET NO.  01-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Manchester, New Hampshire



THE ISSUE

Entitlement to reimbursement for the cost of private 
dental services provided to the veteran in December 1999, 
including dental implants with a fixed bridge from tooth 5 
through tooth 11.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from December 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 determination by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Manchester, New Hampshire, which denied reimbursement for 
dental implants provided the veteran by a private dentist.  
The case is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
equitable disposition of the appeal has been requested or 
obtained.  

2.  At the time the veteran was provided dental implants 
with a fixed bridge from teeth 5 through 11, he was not 
service connected for a dental disability, however, 
service connection for teeth numbers 8, 9, and 10 due to 
trauma was subsequently allowed in a rating action issued 
in December 2000.  

3.  There was no authorization or pre-approval of VA 
payment for the veteran's private dental care in December 
1999, and the private dental treatment in question,  
including the placement of dental implants, bone grafting, 
and a fixed bridge from teeth 5 through 11, was not 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  


CONCLUSION OF LAW

There was no authorization or preapproval of VA payment 
for the veteran's private dental care in December 1999,  
and the criteria for reimbursement of unauthorized medical 
expenses for private dental implants and a fixed bridge 
from teeth 5 through 11 in December 1999 have not been 
met.  38 U.S.C.A. §§ 1703, 1710, 1728, 5102, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 17.52, 17.54, 17.120, 
17.130 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation are applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims and requires VA to notify claimants 
and representatives of the evidence necessary to 
substantiate claims.  

A review of the evidence reveals that the VA medical 
center informed the veteran and representative of the 
applicable laws and regulations governing VA reimbursement 
of unauthorized private medical expenses in its May 2001 
and June 2002 statements of the case.  All evidence 
necessary for the disposition of this appeal has been 
collected for review and there is no evidence on file nor 
any argument from the veteran or representative that there 
is any additional relevant evidence which is available and 
which has not been collected for review in support of this 
claim.  The veteran and representative have been informed 
of the evidence which they must present and the evidence 
which VA would collect on their behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that 
all evidence relevant to this claim has been collected for 
review and that the duties to notify and assist 
contemplated by VCAA have been fulfilled.  

38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 provide that when 
VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility, or are not capable of furnishing the care 
or services required, VA may contract with nondepartment 
facilities to furnish certain types of medical care as 
authorized in Section 1710 of this Title.  However, 
contracts for such treatment must be authorized in advance 
of the provision of such treatment.  

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provides that VA 
shall furnish hospital care and medical services which the 
Secretary determines to be needed to any veteran for a 
service-connected disability, and to any veteran who has a 
service-connected disability rated at 50 percent or more.  
These rules govern basic eligibility for VA care and 
treatment.  

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (formerly 
§ 17.80) provide the rules governing the reimbursement of 
unauthorized medical expenses.  The United States Code 
provides that the Secretary may reimburse veterans 
entitled to hospital care or medical services under this 
chapter for the reasonable value of such care or services, 
including travel and incidental expenses, for which such 
veterans have made payment, from sources other than VA, 
where (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (a) for an 
adjudicated service-connected disability, (b) for a 
nonservice-connected disability associated with and held 
to be aggravating a service-connected disability, (c) for 
any disability of a veteran who has a total disability, 
permanent in nature, from a service-connected disability, 
or (d) for any illness or injury in the case of a veteran 
who is a participant in vocational rehabilitation program 
and is medically determined to have been in need of care 
or treatment to make possible such entrance into a course 
of training or prevent interruption of a course of 
training, and (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  See 38 
C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998).  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to 
available Government facilities.  38 C.F.R. § 17.130.

Facts:  In January 1999, the veteran filed a claim for 
dental trauma during service which was alleged to have 
resulted in the extraction of four teeth.  That same 
month, the RO issued a rating decision which denied the 
claim on the basis that there was no evidence 
demonstrating dental trauma during service.  The veteran 
was therein informed that compensation was payable for 
certain specified disability and that replaceable missing 
teeth are not considered disabling conditions but may be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or other 
outpatient treatment.  The veteran disagreed with this 
decision and initiated an appeal.  

In November 2000, the veteran testified at a personal 
hearing at the RO.  He described an incident during 
service when he was struck in the face with a sheet of 
plywood, and his dental records did verify that teeth 
numbers 8, 9, and 10 were extracted in April 1968.  It was 
further explained that the veteran was missing teeth 5, 6, 
8, 9 and 10 and had a bridge from 5 through 11, which was 
held in place by only two remaining teeth, and these two 
were deteriorating to the point that an alternative dental 
solution was necessary.  It was clarified that the four 
teeth mentioned in the veteran's initial claim was 
erroneous and that the claim for dental treatment involved 
the three extractions during service of 8, 9, and 10.  It 
was also stated that the claim was specifically for 
service connection for dental trauma for the sole purpose 
of receiving VA dental treatment, and that there was no 
claim for VA disability compensation relative to these 
teeth.  

In December 2000, a hearing officer decision acknowledged 
the withdrawal of a claim for VA disability compensation 
with respect to extracted teeth and granted the veteran's 
claim for service connection for teeth numbers 8, 9, and 
10 due to trauma as related to service.  The veteran was 
informed that to receive such treatment, he must apply 
through a dental clinic at a VA medical center and that 
entitlement to dental treatment was a determination made 
by the dental clinic.  

In April 2001, the veteran filed a claim for reimbursement 
of private medical expenses associated with dental 
implants, crowns and the re-establishment of a bridge from 
teeth 5 through 11 totaling $15,750 (which had been 
performed in December 1999).  Submitted with this claim 
was a statement from a private dentist indicating that the 
procedures performed included four implants, bone 
grafting, and several crowns.  This dentist wrote, 
generally, that involution of jaw bone and periodontal 
tissues resulted from the loss of teeth.  Following 
extraction or loss of natural teeth, shrinkage and atrophy 
from disuse of alveolar bone results.  As bone atrophies, 
functional deformity occurs and bone becomes inadequate to 
support prosthetic devices.  He wrote that a 
malfunctioning prosthesis can result in difficulty in 
mastication, digestion, swallowing, speaking and airway 
problems.  Soft tissue pain, nerve pain and muscle 
discomfort may also result.  He wrote that oral implants 
were FDA- and ADA-approved devices.  He also wrote that 
removable partial dentures did nothing to aid or stabilize 
the periodontium.  

That same month, the Manchester, New Hampshire, VA Medical 
Center Director notified the veteran that his claim for 
reimbursement was denied.  The letter explained that 
general dental care was unavailable at that facility but 
that veterans who were eligible for such care and who 
applied would be treated there.  

In his July 2001 substantive appeal, the veteran requested 
a "partial reimbursement" was in order since the dental 
repair work from teeth 5 through 11 included the three 
extractions during service of 8, 9, and 10.  He reported 
that he had this procedure in December 1999, during the 
pendency of his appeal for service connection of those 
three teeth, because the procedure was one of medical 
necessity, and that he could not wait for the appeal 
process to be completed to secure VA treatment.  

In February 2002, the veteran submitted a statement from 
another private dentist who had been treating the veteran 
since January 1975.  This statement provided a detailed 
history of past treatment of the veteran's maxillary 
anterior fixed bridge from teeth 5 through 11.  Commencing 
in 1986, tooth number 5 was removed and the bridge only 
remained in place fixed to teeth numbers 7 and 11.  
Additional repairs were necessary in January 1992, June 
1994, November 1994, April 1998, October 1998, and by 
January 1999, tooth number 7 had collapsed leaving only 
tooth number 11 as the sole support for the seven-unit 
bridge.  The dentist wrote that at this point, the 
"condition of the bridge and its attaching tooth had now 
reached the emergency stage."  He wrote that the veteran 
had lost the ability to chew his food normally since the 
bridge had become tenuous.  It was determined that a fixed 
bridge could only be undertaken with the use of dental 
implants.  This was undertaken at the veteran's own 
expense "resulting from his wish to maintain his mouth in 
the best condition that was possible."  

Analysis:  The veteran filed a claim for VA dental 
treatment for teeth numbers 8, 9, and 10 as a result of 
trauma which occurred in 1968, in January 1999.  In 
December 1999, the veteran was provided significant 
private dental treatment including dental implants, bone 
grafts, and crowns to restore a fixed bridge from teeth 
numbers 5 through 11.  At the time of that treatment, the 
veteran was not service connected for dental trauma.  
However, in December 2000, VA granted service connection 
for dental trauma to teeth numbers 8, 9, and 10.  While 
the extent of private dental treatment provided the 
veteran in December 1999 went well beyond treatment for 
the subsequently service-connected teeth numbers 8, 9, and 
10, that private treatment clearly encompassed a repair 
involving those service-connected teeth.  The veteran has 
requested a partial reimbursement of the private dental 
treatment covering the portion which might be attributable 
to the service-connected teeth.  

Once VA granted service connection due to trauma to teeth 
numbers 8, 9, and 10, the veteran was entitled to apply 
for VA dental care with respect to the affected teeth.  
The veteran did not make such application but rather had 
what has been referred to as an implant prosthesis done 
privately and requests VA to reimburse him for a prorated 
share of the costs of private dental services.  The 
governing regulation provides that VA may reimburse 
veterans entitled to medical services for the reasonable 
value of such services, where such care was rendered in a 
medical emergency of such nature that delay would have 
been hazardous to life or health.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  

Under the circumstances presented in this case and after 
consideration of all available medical records, the Board 
cannot conclude that the veteran's private dental care in 
December 1999 was emergent in nature such that delay would 
have been hazardous to life or health.  There is certainly 
no evidence nor argument presented supporting a conclusion 
that this private dental care was necessary to preserve 
life.  While the Board has considered the statements 
submitted from private dentists (GB) and (JLW), this 
evidence does not support a conclusion that the veteran's 
private medical care in December 1999 was emergent in 
nature, within the meaning of the cited legal authority.  

While dentist GB's statement discussed, in general terms, 
the negative results of loss of teeth and shrinkage and 
atrophy of alveolar bone with possible results of 
difficulty chewing, digesting, swallowing, speaking and 
airway problems, this physician did not indicate with any 
specificity that it was necessary that the veteran undergo 
his private dental services in December 1999 were rendered 
in a medical emergency of such nature that delay would 
have been hazardous to life or health.  

Similarly, Dr. JLW's statement only indicated that the 
veteran had lost the ability to chew his food "normally" 
because his preexisting bridge had become tenuous.  This 
physician wrote that an "emergency" status had occurred by 
January 1999, but it is clear that the veteran's private 
dental procedure was not undertaken for almost a year 
thereafter in December 1999.  The dentist also wrote that 
a fixed bridge with dental implants was undertaken due to 
the veteran's wish to maintain his mouth "in the best 
condition that was possible."  While this statement 
provided a lengthy history of treatment with respect to 
the veteran's preexisting fixed bridge, and while it 
concluded that by January 1999, tooth 7 had collapsed 
causing the bridge to become loose and that the bridge 
"had now reached the emergency stage," no medical 
emergency of such nature that delay would have been 
hazardous to life or health was described.  

Rather, the evidence on file reveals that in December 
1999, the veteran elected to have a multiple dental 
implantation procedure to provide himself with the best 
available restoration of a fixed bridge performed.  While 
it is unclear whether and to what extent VA would have 
undertaken a similar dental repair to address the service-
connected teeth numbers 8, 9, and 10, the veteran did not 
wait to avail himself of the VA treatment which would have 
been performed at no cost.  Given that the teeth were 
removed in 1968, and that there was an obviously lengthy 
history of problems in maintaining a fixed bridge from 
teeth 5 through 11, the veteran could have more timely 
sought service connection for teeth 8, 9, and 10, to have 
secured more timely VA treatment for those teeth.  

VA is not obligated to pay all or any part of the cost of 
the veteran's private dental treatment in December 1999, 
because that treatment is not shown to have been rendered 
in a medical emergency as defined in the governing 
regulation at 38 C.F.R. § 17.120.  The clinical evidence 
on file does show that the veteran had a longstanding 
problem with his preexisting bridge from teeth 5 through 
11 for many years and that this device required periodic 
care and maintenance to maintain.  While statements of the 
two private dentists do indicate the downside risks 
associated with loss of teeth and alveolar bone, no 
medical evidence demonstrates that at the time the veteran 
received his private dental care in December 1999 that 
such care was required as a matter of medical emergency 
necessary to preserve his life or health.  

There was no authorization or preapproval of VA payment 
for the veteran's private dental care in December 1999, 
and, as the treatment in question was not for a medical 
emergency, reimbursement of all or part of those 
unauthorized medical expenses is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in 
the instant case and the appeal must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).    






ORDER

There was no authorization or preapproval of VA payment 
for the veteran's private dental care in December 1999, 
and a claim for payment of all or part of those 
unauthorized medical expenses is denied.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


